Case: 1:19-cv-00586-DCN Doc #: 7 Filed: 04/15/19 1 of 1. PageID #: 49




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION




NOCO COMPANY,                                  )      Case No. 1:19 CV 586
                                               )
                                               )      JUDGE DONALD C. NUGENT
               Plaintiff,                      )
                                               )
               vs.                             )      ORDER OF DISMISSAL
                                               )
GILFORD’S AUTO SALES, GPA,                     )
                                               )
               Defendant.                      )



       Counsel has notified the Court that above captioned case has been dismissed with

prejudice. Each party to bear its own costs.

       Therefore, this case is dismissed with prejudice.

       IT IS SO ORDERED.


                                               _/s/Donald C. Nugent___
                                               DONALD C. NUGENT
                                               United States District Judge


DATE: __April 15, 2019___
